329 F.2d 230
117 U.S.App.D.C. 275
Scott C. HARSHAW, Appellant,v.Dr. Luther PERRY, Surgeon General, United States PublicHealth Service, et al., Appellees.
No. 17742.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 4, 1963.Decided Jan. 9, 1964.

Mr. A. J. Spero, Washington, D.C., for appellant.
Miss Sylvia Bacon, Asst. U.S. Atty., with whom Mr. David C. Acheson, U.S. Atty., and Mr. Frank Q. Nebeker, Asst. U.S. Atty., were on the brief, for appellees.
Before PRETTYMAN, Senior Circuit Judge, and BASTIAN and McGOWAN, Circuit Judges.
PER CURIAM.


1
Appellant was an employee in the Government classified service.  His employment was terminated, and this action was reviewed by the courts.1  He then claimed reemployment rights.  This claim was denied, the final administrative action being taken in March, 1956.  The present suit, seeking review of that action, was filed in February, 1960.  Several considerations dictate affirmance of the judgment of the District Court.  First, the denial of reemployment rights occurred before the suit which terminated in the decision of this court in Harshaw v. Hollister was filed.  The issue could have been litigated in that proceeding.  Second, the doctrine of laches applies.2


2
Affirmed.



1
 Harshaw v. Hollister, 105 U.S.App.D.C. 144, 265 F.2d 128 (1959)


2
 United States ex rel. Arant v. Lane, 249 U.S. 367, 39 S.Ct. 293, 63 L.Ed.2d 650 (1919); Zuckert v. Peterson, 116 U.S.App.D.C. 135, 321 F.2d 748 (1963); Jones v. Summerfield, 105 U.S.App.D.C. 140, 265 F.2d 124, cert. denied, 361 U.S. 841, 80 S.Ct. 93, 4 L.Ed.2d 80 (1959)